Per Curiam:
We see no reason for interfering with the - award made for fee damage;: but it seems to us that rental damage has been awarded beyond that which the proof justified. The buildings upon the premises in question were of very poor character and contained none of the modern improvements; and the evidence-shows that in the rentals of similar premises in the vicinity, unaffected by the elevated railroad, there had been little or no increase. The advent, of buildings containing all the modern improvements had made premises such as those under consideration very undesirable, Wé think, therefore, that the damage to-rental value should be reduced to $100 per year, and the judgment in that respect. should be modified so as to reduce the judgment as entered to the sum of $1,032.28, and. as so reduced the judgment should be affirmed, without costs to either party on this? appeal. Present—Van Brunt, P. J., Rumsey, Ingraham and Hatch, JJ.